DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 reads, line 3 reads “a computer readable storage medium having program code” and a readable storage medium can be transitory.  Therefore claim 19 is indefinite.  Examiner suggests using a non-transitory word when defining the readable storage medium.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Funo et al. (CN101089908 attached foreign translation, hereinafter Funo) in view of Stryzhakova et al. (2017/0169960 hereinafter Stryzhakova).
Regarding claims 1, 14, 15, 19 and 20, Funo teaches a sensor/method comprising: 

Stryzhakova teaches using ionic salt (IL) which melts at certain temperature (salts including cations and anions para 10, 18).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include salts as taught Stryzhakova for improving performance at different temperature.  Furthermore, as noted earlier, Funo teaches salt within a capacitor.   Regarding claim 15, Funo teaches identifying when temperature is exceeded a threshold temperature (para 45) and making a decision to discard, absent of any criticality, is obvious for PHOSITA for health safety.  
With respect to claim 2, Funo does not teach the predetermined temperature at which the IL melts is within a range from approximately 65 0C to approximately 240 0C.  
Stryzhakova teaches salt mixture with other solvent that melts at different temperature (00C abstract, 27 0C para 5). 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include different salt or mixture thereof as taught by Stryzhakova for operating the capacitor at different temperature.  Furthermore, Ionic liquid/Salts with different meting temperature are known to PHOSITA (Wikipedia Article on Ionic Liquid, 2017).
Claims 3, 4, 8-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Funo et al. (CN101089908 attached foreign translation, hereinafter Funo) in view of Stryzhakova et al. (2017/0169960 hereinafter Stryzhakova) as applied to claim 1 or 2 or 14, further in view of Shinji (DE112012003303 attached foreign translation).
Regarding claims 3, 4, although the combination (Funo modified by Stryzhakova) does not teach the one or more capacitors include a plurality of capacitors connected to each other in series or parallel, and wherein the predetermined temperature at which the IL melts is different for each of the plurality of capacitors.  Stryzhakova teaches capacitor (abstract) with salt mixture with other solvent that melts at different temperature (00C abstract, 27 0C para 5). 
Shinji teaches plurality of capacitors 511 connected in parallel on a circuit board (abstract, Fig 5, 8).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include multiple capacitors as taught by Shinji to change the operating parameters.  Furthermore, use of capacitors as a basic electronic components in building circuit blocks and their orientation, serial or parallel, are known to PHOSITA. 

Regarding claims 8, 16 Funo teaches the one or more capacitors is/are included in a circuit and wherein the circuit incudes a pair of sensor contacts (41, 42 77 Fig 1A) configured to be operatively coupled to an interrogation unit for measuring the capacitance of the circuit (impedance measuring circuit: para 39).  
However, the combination does not teach capacitor provided on a substrate.
Shinji teaches plurality of capacitors 511 teach capacitor provided on a substrate (circuit board (abstract, Fig 5, 8).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include capacitor on a substrate/board as taught 

Regarding claims 9, 10, 11, 12, 17 and 18 Funo teaches the substrate is affixed to packaging configured to contain a perishable good (sensor for ascertaining such frozen food before the arrival: para 2).  Furthermore, a sensor/circuit can be attached to different package including perishable food.
With respect to claim 13, the combination does not teach the one or more capacitors is/are included in a circuit provided on a printed circuit board (PCB) onto which one or more temperature sensitive component (TSCs) is/are soldered. Funo teaches the one or more capacitors is/are included in a circuit and wherein the circuit incudes a pair of sensor contacts (41, 42 77 Fig 1A) configured to be operatively coupled to an interrogation unit for measuring the capacitance of the circuit (impedance measuring circuit: para 39).  
Shinji teaches plurality of capacitors 511 teach capacitor provided on a substrate (circuit board (abstract, Fig 5, 8).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include capacitor on a substrate/board as taught by Shinji assemble them for making a circuit.  Furthermore, use of substrates to make circuit are known to PHOSITA.  Regarding soldering TSC components to board, absent of any criticality, soldering objects to board is within PHOSITA.  Furthermore, perishable products are usually enclosed in metal product (GB730217).

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Funo et al. (CN101089908 attached foreign translation, hereinafter Funo) in view of Stryzhakova et al. (2017/0169960 hereinafter Stryzhakova) as applied to claim 1, further in view of NPL (Wikipedia Article on Ionic Liquid).
Regarding claim 5, the combination does not teach for each of the one or more capacitors, the IL is a benzothiazolium salt.  Stryzhakova teaches using organic salts in capacitors which melts (abstract).
	NPL teaches mythylimizazolium ionic salt (page 1).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include different ionic salt as taught by NPL since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. P
With respect to claim 6, the combination does not the IL is selected from the group consisting of N-alkyl benzothiazolium iodides [I] -, N-alkyl benzothiazolium tetrafluoroborates [BF4] -, N-alkyl benzothiazolium hexafluorophosphates [PF6] -, N-alkyl benzothiazolium bistrifluoromethanesulfonimides [NTf2] -, N-alkyl benzothiazolium trifluoromethylsulfonates [CF3SO3] -, and combinations thereof.   Stryzhakova teaches using organic salts in capacitors which melts (abstract).
NPL teaches N-alkyl benzothiazolium hexafluorophosphates ionic salt (page 1).  Regarding mixing different salt, Stryzhakova teaches mixing different organic salts to change melting temperatures.
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include different ionic salt as taught by NPL since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Funo et al. (CN101089908 attached foreign translation, hereinafter Funo) in view of Stryzhakova et al. (2017/0169960 hereinafter Stryzhakova) as applied to claim 1, further in view of Aoyama (EP 2833471).
With respect to claim 7, the combination does not the does not teach the IL is selected from the group consisting of N-Methylbenzothiazolium iodide, N- Ethylbenzothiazolium iodide, N-Propylbenzothiazolium iodide, N-Iso-propylbenzothiazolium iodide, N-Butylbenzothiazolium iodide, N-Pentylbenzothiazolium iodide, N- Hexylbenzothiazolium iodide, N-Heptylbenzothiazolium iodide, N-

NPL teaches using organic N-Methylbenzothiazolium iodide salt as an electrolyte (pra 62, 64) and mixture of (para 64, 65).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include different ionic salt as taught by NPL since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
	Lawrence (FR2659496) teaches an electromechanical accumulator/capacitor with wherein the leading ions of alkali metal (NaCl) melts and collected in a reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855